     Case 2:20-cv-00254-SMJ      ECF No. 126   filed 04/22/21   PageID.4795 Page 1 of 4



                                                                             FILED IN THE
1                                                                        U.S. DISTRICT COURT
                                                                   EASTERN DISTRICT OF WASHINGTON



2                                                                   Apr 22, 2021
                                                                        SEAN F. MCAVOY, CLERK

3                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
4
     GILBERTO GOMEZ GARCIA, as an               No. 2:20-cv-00254-SMJ
5    individual and on behalf of all other
     similarly situated persons,
6    JONATHAN GOMEZ RIVERA, as an               ORDER GRANTING PLAINTIFFS’
     individual and on behalf of all other      MOTION TO DEFER BRIEFING
7    similarly situated persons,

8                              Plaintiffs,

9                 v.

10   STEMILT AG SERVICES LLC,

11                             Defendant.

12

13         Before the Court is Plaintiffs’ Rule 56(d) Motion to Defer Briefing and

14   Consideration of Stemilt’s Motion for Partial Summary Judgment to Permit

15   Discovery Pursuant to the Scheduling Order, ECF No. 108. The Court is fully

16   informed and grants the motion.

17         Plaintiffs sued on July 20, 2020. ECF No. 1. Plaintiffs moved for class

18   certification on February 22, 2021. ECF No. 63. The discovery cutoff in this case is

19   September 15, 2021. ECF No. 23.

20         Plaintiff argues that Defendant’s summary judgment motion is premature




     ORDER GRANTING PLAINTIFFS’ MOTION TO DEFER BRIEFING – 1
     Case 2:20-cv-00254-SMJ       ECF No. 126     filed 04/22/21   PageID.4796 Page 2 of 4




1    because it was filed more than five months before the discovery deadline. ECF No.

2    108 at 3. Rule 56(d) provides,

3          If a nonmovant shows by affidavit or declaration that, for specified
           reasons, it cannot present facts essential to justify its opposition, the
4          court may:
                 (1) defer considering the motion or deny it;
5                (2) allow time to obtain affidavits or declarations or to take
              discovery; or
6                (3) issue any other appropriate order.

7    Fed. R. Civ. P. 56(d).

8          “To prevail on a request for additional discovery under Rule 56(d), a party

9    must show that ‘(1) it has set forth in affidavit form the specific facts it hopes to

10   elicit from further discovery; (2) the facts sought exist; and (3) the sought-after facts

11   are essential to oppose summary judgment.’” Midbrook Flowerbulbs Holland B.V.

12   v. Holland Am. Bulb Farms, Inc., 874 F.3d 604, 619–20 (9th Cir. 2017) (quoting

13   Family Home & Fin. Ctr., Inc. v. Fed. Home Loan Mortg. Corp., 525 F.3d 822, 827

14   (9th Cir. 2008)). A party “is not entitled to additional discovery under [Rule] 56([d])

15   ‘if it fails diligently to pursue discovery before summary judgment.’” Family Home

16   & Fin. Ctr., 525 F.3d at 827–28 (quoting Mackey v. Pioneer Nat’l Bank, 867 F.2d

17   520, 524 (9th Cir. 1989)); see also Big Lagoon Rancheria v. California, 789 F.3d

18   947, 955 (9th Cir. 2015) (en banc).

19         That discovery is at the heart of the dispute giving rise to this motion does

20   not shock the Court. The parties have moved the Court to intervene in discovery




     ORDER GRANTING PLAINTIFFS’ MOTION TO DEFER BRIEFING – 2
     Case 2:20-cv-00254-SMJ      ECF No. 126     filed 04/22/21   PageID.4797 Page 3 of 4




1    disputes on many occasions. See ECF Nos. 20, 29, 34, 49 & 70. Here, the parties

2    sling accusations back and forth, distracting from the underlying merits of their

3    briefings. ECF Nos. 108, 121 & 124. Plaintiffs accuse Defendant of “play[ing]

4    games” and delaying discovery. ECF No. 108 at 4. Plaintiffs contend that Defendant

5    “has not produced emails—which are crucial in cases like this—nor have they

6    produced numerous outstanding documents . . . including but not limited to

7    personnel records.” Id. Defendant responds that “Plaintiffs were not prepared to

8    assert valid claims in federal court on their own behalf,” ECF No. 121 at 2, and are

9    attempting “a fishing expedition for stale claims unrelated to Stemilt’s motion,” id.

10   at 7. Although the Court does not determine that either party is conducting

11   discovery in bad faith, it grows weary of the continual disputes.

12          In this case, the Court has determined that Plaintiffs are entitled to additional

13   discovery before it must respond to Defendant’s summary judgment motion. While

14   Defendant may have confidence that its motion will easily prevail, Plaintiffs’

15   Declaration has set forth facts that may be discovered, which are essential to oppose

16   the motion, including from depositions of Defendant and its employees. See ECF

17   No. 109. For example, Plaintiffs “expect the documents and testimony may confirm

18   both that Stemilt knowingly possessed the [work permits] in order to prevent or

19   restrict Plaintiffs’ liberty to move or travel.” ECF No. 124 at 8–9. The Court need

20   not repeat all the evidence Plaintiffs hope to discover. Although discovery may




     ORDER GRANTING PLAINTIFFS’ MOTION TO DEFER BRIEFING – 3
     Case 2:20-cv-00254-SMJ      ECF No. 126   filed 04/22/21   PageID.4798 Page 4 of 4




1    prove fruitless, Plaintiffs are entitled to the full opportunity the Court provided

2    them—nearly identical to the deadlines proposed by the parties—to find the

3    information they suspect exists.

4          Accordingly, IT IS HEREBY ORDERED:

5          1.     Plaintiffs’ Rule 56(d) Motion to Defer Briefing and Consideration of

6                 Stemilt’s Motion for Partial Summary Judgment to Permit Discovery

7                 Pursuant to the Scheduling Order, ECF No. 108, is GRANTED.

8          2.     Defendant’s Motion for Partial Summary Judgment, ECF No. 91, is

9                 DENIED WITH LEAVE TO RENEW.

10         IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

11   provide copies to all counsel.

12         DATED this 22nd day of April 2021.

13

14                      _________________________
                        SALVADOR MENDOZA, JR.
15                      United States District Judge

16

17

18

19

20



     ORDER GRANTING PLAINTIFFS’ MOTION TO DEFER BRIEFING – 4
